October 24, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           VINMAR OVERSEAS SINGAPORE PTE LTD, Appellant

NO. 14-16-00934-CV                     V.

            PTT INTERNATIONAL TRADING PTE LTD, Appellee
                   ________________________________

      This cause, an appeal from the order in favor of appellee, PTT International
Trading PTE LTD, signed October 28, 2016, was heard on the transcript of the
record. We have inspected the record and find no error in the order. We order the
order of the court below AFFIRMED.

      We order appellant Vinmar Overseas Singapore PTE LTD to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.